Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2015

                                      No. 04-15-00577-CV

                           IN THE INTEREST OF A.E.M., a Child,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01616
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        In this accelerated appeal of an order terminating Appellant’s parental rights, the trial
court signed the termination order on August 19, 2015. Appellant’s notice of appeal was due on
September 8, 2015. See TEX. R. APP. P. 26.1(b). A motion for extension of time to file a notice
of appeal was due not later than September 23, 2015. See id. R. 26.3.
       Appellant’s notice of appeal was filed on September 15, 2015. See generally Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for extension of time is necessarily
implied when an appellant acting in good faith files a [notice of appeal] beyond the time allowed
by Rule [26.1], but within the fifteen-day period in which the appellant would be entitled to
move to extend the filing deadline under Rule [26.3].”). If the notice was not timely filed, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).
       We ORDER Appellant to file a written response within TEN DAYS of the date of this
order presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. See Verburgt, 959 S.W.2d at 617. If Appellant fails to respond within the time
provided, this appeal will be dismissed. See TEX. R. APP. P. 42.3(c).
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court